DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-20
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10869080 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (19, 20 similarly) claim: A system for providing television, the system comprising: a programming interface configured to communicate with a network interface controller of a server, the server providing television to a plurality of televisions, the network interface controller interconnected to a plurality of receiving queues, each of the plurality of receiving queues having a respective buffer, a respective decryption device, and a respective decoder; the network interface controller configured to receive a source internet protocol television signal from an external source, the source internet protocol television signal including a plurality of channels, each of the plurality of channels having periodic, sequential signal access points that permit tuning initiation; the network interface controller being associated with non-transitory memory accessible to a processor, the non- transitory memory including first processor-executable instructions that, when executed, by the processor cause the system to: receive a plurality of channels simultaneously, each of the plurality of channels of the source internet protocol television signal being assigned to one of the plurality of receiving queues; receive and at least partially prepare a first channel from the plurality of channels of the source internet protocol television signal, provide an at least partially prepared first channel signal; receive and at least partially prepare a second channel from the plurality of channels of the source internet protocol television signal, provide an at least partially prepared second channel signal, and start simultaneous decryption and decoding of the first channel and the second channel; and the non-transitory memory accessible to the processor, the non-transitory memory including second processor- executable instructions that, when executed, cause the system to: buffer in the buffer the at least partially prepared second channel signal, track in the buffer the at least partially prepared second channel signal beginning at a recent periodic, sequential signal access point, in response to receiving a channel request instruction from a requesting television of the plurality of televisions, access from the buffer the at least partially prepared second channel signal beginning at the recent periodic, sequential signal access point, and transform the partially prepared second channel signal to a fully prepared second channel signal, the transformation including decryption and decoding… On the other hand, Patent No. 10869080 Claim(s) 1, (16, 20 similarly) + 3,  claims a server for providing television comprising: a housing securing a processor, memory, buffer, and a network interface controller therein; a busing architecture communicatively interconnecting the processor, the memory, the buffer, and the network interface controller therebetween; the busing architecture communicatively interconnecting the network interface controller to a plurality of receiving queues, each of the plurality of receiving queues having a respective content buffer, a respective decryption device, and a respective decoder; the network interface controller configured to receive a source internet protocol television signal from an external source, the source internet protocol television signal including a plurality of channels, each of the plurality of channels having periodic, sequential signal access points that permit tuning initiation; the network interface controller receiving the plurality of channels simultaneously, each of the plurality of channels of the source internet protocol television signal being assigned to one of the plurality of receiving queues; the network interface controller configured to receive and at least partially prepare a first channel from the plurality of channels of the source internet protocol television signal, the network interface controller providing an at least partially prepared first channel signal; the network interface controller configured to receive and at least partially prepare a second channel from the plurality of channels of the source internet protocol television signal, the network interface controller providing an at least partially prepared second channel signal; the network interface controller being fully enabled to start simultaneous decryption and decoding of the first channel and the second channel; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: buffer in the buffer the at least partially prepared second channel signal, track in the buffer, the at least partially prepared second channel signal beginning at a recent, periodic, sequential signal access point, in response to receiving a channel request instruction from a requesting television, access from the buffer, the at least partially prepared second channel signal beginning at the recent, periodic, sequential signal access point, and transform the at least partially prepared second channel signal to be an at least partially processed second channel signal….The server as recited in claim 1, wherein the at least partially prepared second channel signal comprises a fully prepared second channel signal. For that reason, Application's Claim(s) 1-20 and Patented Claim(s) 1-20 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 1-20 of the instant application is fully encompassed by the combination of Claim(s) 1-20 of Patent No. 10869080. Allowance of application claim(s) 1-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-20 of Patent No. 10869080. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10595074 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (19, 20 similarly) claim: A system for providing television, the system comprising: a programming interface configured to communicate with a network interface controller of a server, the server providing television to a plurality of televisions, the network interface controller interconnected to a plurality of receiving queues, each of the plurality of receiving queues having a respective buffer, a respective decryption device, and a respective decoder; the network interface controller configured to receive a source internet protocol television signal from an external source, the source internet protocol television signal including a plurality of channels, each of the plurality of channels having periodic, sequential signal access points that permit tuning initiation; the network interface controller being associated with non-transitory memory accessible to a processor, the non- transitory memory including first processor-executable instructions that, when executed, by the processor cause the system to: receive a plurality of channels simultaneously, each of the plurality of channels of the source internet protocol television signal being assigned to one of the plurality of receiving queues; receive and at least partially prepare a first channel from the plurality of channels of the source internet protocol television signal, provide an at least partially prepared first channel signal; receive and at least partially prepare a second channel from the plurality of channels of the source internet protocol television signal, provide an at least partially prepared second channel signal, and start simultaneous decryption and decoding of the first channel and the second channel; and the non-transitory memory accessible to the processor, the non-transitory memory including second processor- executable instructions that, when executed, cause the system to: buffer in the buffer the at least partially prepared second channel signal, track in the buffer the at least partially prepared second channel signal beginning at a recent periodic, sequential signal access point, in response to receiving a channel request instruction from a requesting television of the plurality of televisions, access from the buffer the at least partially prepared second channel signal beginning at the recent periodic, sequential signal access point, and transform the partially prepared second channel signal to a fully prepared second channel signal, the transformation including decryption and decoding… On the other hand, Patent No. 10595074 Claim(s) 1, (14, 15 similarly) + 3,  claims a server for providing television comprising: a housing securing an internet protocol television output, a processor, memory, buffer, and a network interface controller therein; a busing architecture communicatively interconnecting the internet protocol television output, the processor, the memory, the buffer, and the network interface controller therebetween; the busing architecture communicatively interconnecting the network interface controller to a plurality of receiving queues, each of the plurality of receiving queues having a respective content buffer, a respective decryption device, and a respective decoder; the network interface controller configured to receive a source internet protocol television signal from an external source, the source internet protocol television signal including a plurality of channels, each of the plurality of channels having periodic, sequential signal access points that permit tuning initiation; the network interface controller receiving the plurality of channels simultaneously, each of the plurality of channels of the source internet protocol television signal being assigned to one of the plurality of receiving queues; the internet protocol television output disposed in communication with a plurality of televisions, the internet protocol television output configured to forward at least a partially processed signal toward one of the plurality of televisions; the network interface controller configured to receive and at least partially prepare a first channel from the plurality of channels of the source internet protocol television signal, the network interface controller providing an at least partially prepared first channel signal; the network interface controller configured to receive and at least partially prepare a second channel from the plurality of channels of the source internet protocol television signal, the network interface controller providing an at least partially prepared second channel signal; the network interface controller being fully enabled to start simultaneous decryption and decoding of the first channel and the second channel; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: buffer in the buffer the at least partially prepared second channel signal, track in the buffer the at least partially prepared second channel signal beginning at a recent periodic, sequential signal access point, in response to receiving a channel request instruction from a requesting television of the plurality of televisions, access from the buffer the at least partially prepared second channel signal beginning at the recent periodic, sequential signal access point, transform the partially prepared second channel signal to the at least partially processed second channel signal, and forward, via the television output, the at least partially processed second channel signal toward the requesting television of the plurality of televisions…. The server as recited in claim 1, wherein the at least partially prepared second channel signal comprises a fully prepared second channel signal. For that reason, Application's Claim(s) 1-20 and Patent No. 10595074 Claim(s) 1-16 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 1-20 of the instant application is fully encompassed by the combination of Claim(s) 1-16 of Patent No. 10595074. Allowance of application claim(s) 1-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-16 of Patent No. 10595074. 


Application's Claim(s) 1, (19, 20 similarly) claim: A system for providing television, the system comprising: a programming interface configured to communicate with a network interface controller of a server, the server providing television to a plurality of televisions, the network interface controller interconnected to a plurality of receiving queues, each of the plurality of receiving queues having a respective buffer, a respective decryption device, and a respective decoder; the network interface controller configured to receive a source internet protocol television signal from an external source, the source internet protocol television signal including a plurality of channels, each of the plurality of channels having periodic, sequential signal access points that permit tuning initiation; the network interface controller being associated with non-transitory memory accessible to a processor, the non- transitory memory including first processor-executable instructions that, when executed, by the processor cause the system to: receive a plurality of channels simultaneously, each of the plurality of channels of the source internet protocol television signal being assigned to one of the plurality of receiving queues; receive and at least partially prepare a first channel from the plurality of channels of the source internet protocol television signal, provide an at least partially prepared first channel signal; receive and at least partially prepare a second channel from the plurality of channels of the source internet protocol television signal, provide an at least partially prepared second channel signal, and start simultaneous decryption and decoding of the first channel and the second channel; and the non-transitory memory accessible to the processor, the non-transitory memory including second processor- executable instructions that, when executed, cause the system to: buffer in the buffer the at least partially prepared second channel signal, track in the buffer the at least partially prepared second channel signal beginning at a recent periodic, sequential signal access point, in response to receiving a channel request instruction from a requesting television of the plurality of televisions, access from the buffer the at least partially prepared second channel signal beginning at the recent periodic, sequential signal access point, and transform the partially prepared second channel signal to a fully prepared second channel signal, the transformation including decryption and decoding… On the other hand, Patent No. 10547904 Claim(s) 1, (16, 19 similarly),  claims a set-top box for changing channels comprising: a housing securing a television output, a processor, memory, buffer, and a network interface controller therein; a busing architecture communicatively interconnecting the television output, the processor, the memory, the buffer, and the network interface controller therebetween; the busing architecture communicatively interconnecting the network interface controller to a plurality of receiving queues, each of the plurality of receiving queues having a respective content buffer, a respective decryption device, and a respective decoder; the network interface controller configured to receive a source internet protocol television signal from an external source, the source internet protocol television signal including a plurality of channels, each of the plurality of channels having periodic, sequential signal access points that permit tuning initiation; the network interface controller receiving a plurality of channels simultaneously, each of the plurality of channels of the source internet protocol television signal being assigned to one of the plurality of receiving queues; the television output configured to forward a fully prepared signal to a television; the network interface controller configured to receive and at least partially prepare a first channel from the plurality of channels of the source internet protocol television signal, the network interface controller providing an at least partially prepared first channel signal; the network interface controller configured to receive and at least partially prepare a second channel from the plurality of channels of the source internet protocol television signal, the network interface controller providing an at least partially prepared second channel signal; the network interface controller being fully enabled to start simultaneous decryption and decoding of the first channel and the second channel; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: buffer in the buffer the at least partially prepared second channel signal, track in the buffer the at least partially prepared second channel signal beginning at a recent periodic, sequential signal access point, in response to receiving a channel change instruction, access from the buffer the at least partially prepared second channel signal beginning at the recent periodic, sequential signal access point, transform the partially prepared second channel signal to a fully prepared second channel signal, the transformation including decryption and decoding, and forward, via the television output, the fully prepared second channel signal. For that reason, Application's Claim(s) 1-20 and Patent No. 10547904  Claim(s)1-20 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 1-20 of the instant application is fully encompassed by the combination of Claim(s) 1-20 of Patent No. 10547904  . Allowance of application claim(s) 1-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-20 of Patent No. 10547904  . 

Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer










Allowable Subject Matter
Claim(s) 1-20 may be allowed, if the above rejections cane be overcome.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421